United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael Panarelli, for the appellant
Office of Solicitor, for the Director

Docket No. 12-836
Issued: September 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 5, 2012 appellant, through his representative, filed a timely appeal from a
September 23, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
neck, back, arm, shoulder, leg and hand injury in the performance of duty on November 1, 2010.
FACTUAL HISTORY
On November 2, 2010 appellant, then a 41-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that he sustained a neck, back, shoulder, leg and arm injury on
1

5 U.S.C. § 8101 et seq.

November 1, 2010. In an attached narrative statement, he reported that Ann Ramos, his
supervisor, requested that he help load and unload trucks on November 1, 2010. Appellant used
a forklift to drive into the trailer of the truck when the truck began to move, causing the forklift
and appellant to fall off. He notified his supervisor and stopped work on November 1, 2010. In
support of his claim, appellant provided a number of witness statements describing the events of
that date.
In a November 1, 2010 diagnostic report, Dr. Kent Ibanez, a Board-certified diagnostic
radiologist, reported that a magnetic resonance imaging (MRI) scan of the cervical and lumbar
spine showed an unremarkable cervical spine, thoracic spine and lumbosacral spine.
In a November 6, 2010 x-ray of the right hand, Dr. Jason C. Naples, a Board-certified
diagnostic radiologist, reported that the bones of the right hand appeared intact with no
malalignment.
In a December 3, 2010 diagnostic report, Dr. Jonathan Kern, a Board-certified diagnostic
radiologist, reported that an MRI scan of the right hand demonstrated ulnar subluxation of the
extensor carpi ulnaris tendon.
In medical reports dated November 2 to December 7, 2010, Dr. Anthony Hicks, Boardcertified in internal medicine, reported that appellant complained of cervical, trapezial, thoracic,
bilateral shoulder, lumbar and left lateral thigh dysfunction pain. He opined that appellant’s
complaints were more likely than not directly and solely related to the November 1, 2010
employment incident. Dr. Hicks stated that appellant’s injuries were related to the November 1,
2010 employment incident because the onset of complaints started at work on that date, were
consistent with the work duties appellant performed and were consistent with the medical
diagnoses in the medical records submitted. He further stated that appellant did not have prior
complaints leading to the injuries in question before the work-related incident and did not engage
in other physical activities that could account for the symptoms noted which commenced on
November 1, 2010. Dr. Hicks also stated that appellant sustained injuries on February 2, 2010
which were traumatic in nature and commenced acutely on November 1, 2010 when completing
his work required physical activities.
In duty status reports (Form CA-17) dated November 9, 2010 to January 11, 2011,
Dr. Hicks reported that appellant was unable to work and should remain off duty until
January 11, 2011 when he was released to work with restrictions.
By letter dated January 6, 2011, OWCP informed appellant that the evidence of record
was insufficient to support his claim. Appellant was advised of the medical and factual evidence
needed and was asked to respond to the questions provided in the letter within 30 days.
On January 12, 2011 appellant accepted an offer of modified assignment with the
employing establishment.
By decision dated February 7, 2011, OWCP denied appellant’s claim on the grounds that
the medical evidence was insufficient to establish a diagnosed medical condition which could be
connected to the accepted November 1, 2010 employment incident.

2

By letter dated February 7, 2011, the employing establishment controverted the claim. It
noted that Dr. Hicks’ reports documented 19 separate diagnoses which were purportedly causally
related to the November 1, 2010 employment incident, that appellant failed to provide a medical
report which supported causal relationship between his alleged injuries and the November 1,
2010 employment incident and that he sought medical treatment on January 18, 2011 for a
nonoccupational fist fight he was involved in which was unrelated to his job injury. The
employing establishment included a statement from appellant’s supervisor who stated that he
informed her of the January 18, 2011 fight.
By letter dated March 9, 2011, appellant requested reconsideration of OWCP’s decision.
He stated that he was operating a forklift and unloading a trailer when the trailer pulled away
from the dock, causing him and the forklift to crash to the floor. Appellant submitted additional
medical reports in support of his claim and stated that Dr. Hicks’ reports clearly provided an
opinion on causal relationship.
In a November 1, 2010 emergency room report, Dr. Ajay Yadav, Board-certified in
emergency medicine, reported that appellant complained of moderate neck pain after he was
driving a forklift on the back of a delivery truck which pulled away, causing the forklift to fall to
the ground with appellant in the driver’s seat. He noted that the forklift landed on its wheels and
did not tip over. Upon physical examination and review of diagnostic testing, Dr. Yadav
diagnosed thoracic strain and lumbar strain.
In a November 3, 2011 medical report, Dr. Hicks reported that appellant was in a forklift
accident at work on November 1, 2010. He diagnosed cervical sprain, thoracic sprain, lumbar
sprain, trapezial sprain, joint effusion, hip contusion, sacroilitis inflamed joint tissue, shoulder
sprain, upper arm sprain and sacroiliac sprain.
In a November 6, 2010 emergency room report, Dr. Rex Medford, Board-certified in
emergency medicine, reported that appellant presented to the emergency room for an injury to
the right hand which occurred five days ago at work. He noted that moderate tenderness and
mild swelling of the right hand, noting that x-rays revealed normal. Dr. Medford diagnosed right
hand sprain.
In a February 1 and 24, 2011 medical report, Dr. Hicks reiterated that appellant’s
cervical, trapezial, thoracic, bilateral shoulder, lumbar and left lateral thigh dysfunction pain
were more likely than not directly and solely related to (caused by) the November 1, 2010 work
incident as reported and had worsened since that date. He repeated the reasons previously cited
for his conclusion and further stated that he based his assessment on the history of injury given
by appellant, actual complaints, physical examination and findings, the mechanical mechanism
of injury and the work required physical activities being performed at the time the injury was
sustained. In an undated prescription note, Dr. Hicks stated that appellant was unable to work
from January 21 to 31, 2011 due to a rib fracture. In a February 15, 2011 duty status report, he
stated that appellant could return to work with restrictions.
By decision dated March 31, 2011, OWCP affirmed the February 7, 2011 decision, as
modified, finding that the medical evidence did not establish that appellant’s injury was causally

3

related to the accepted November 1, 2010 employment incident. It specifically noted that the
reports of Dr. Hicks were not well reasoned on the issue of causal relationship.
By letter dated July 18, 2011, appellant, through his representative, requested
reconsideration of OWCP’s decision. Counsel stated that Board precedent and cases cited by
OWCP supported appellant’s claim for compensation. He noted that appellant sought immediate
emergency treatment on the date of the employment incident where Dr. Yadav provided a
diagnosis of thoracic strain, lumbar strain and cervical strain. Appellant sought follow-up
treatment with Dr. Hicks the next day who opined that appellant’s diagnosed conditions were
caused by the November 1, 2010 employment incident and provided a variety of reasons for his
conclusion. Counsel stated that Dr. Hicks’ opinion and rationale was sufficient to establish
appellant’s claim and provided findings and support for his opinion as cited in the cases
referenced by OWCP. In support of his arguments, medical evidence previously of record was
resubmitted.
By decision dated September 23, 2011, OWCP affirmed the March 31, 2011 decision. It
found that, although counsel submitted an argument and provided his interpretation of the
medical evidence, the medical evidence was insufficient to establish that appellant’s injuries
were causally related to the November 1, 2010 employment incident. OWCP noted that
Dr. Hicks’ reports did not offer an explanation as to the mechanism of injury or how the incident
caused the diagnosed conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.

2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, supra note 2.

4

To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.5 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.6
ANALYSIS
OWCP accepted that the November 1, 2010 employment incident occurred as alleged.
The issue is whether appellant established that the incident caused his multiple injuries. The
Board finds that he did not submit sufficient medical evidence to support that his neck, back,
shoulder, leg, arm and hand injuries were causally related to the November 1, 2010 employment
incident.7
In a November 1, 2010 emergency room report, Dr. Yadav reported that appellant
complained of moderate neck pain after he was driving a forklift on the back of a delivery truck
which pulled away, causing the forklift to fall to the ground with appellant in the driver’s seat.
He noted that the forklift landed on its wheels and did not tip over. Upon physical examination
and review of diagnostic testing, Dr. Yadav diagnosed thoracic strain and lumbar strain. While
he provided a diagnosis of thoracic and lumbar strain, he did not explain whether or how the
accepted November 1, 2010 incident caused or contributed to any back condition. Dr. Yadav
merely recounted the incident as alleged by appellant but failed to provide an opinion on the
cause of appellant’s injury. The Board has held that medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.8 Thus, Dr. Yadav’s report is insufficient to meet appellant’s burden of
proof.
In a November 6, 2010 emergency room report, Dr. Medford reported that appellant
presented to the emergency room for a right hand injury which occurred five days ago at work.
He diagnosed right hand sprain. Dr. Medford’s report is insufficient to meet appellant’s burden
of proof as he did not determine that his condition was work related or offer a rationalized

5

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

6

James Mack, 43 ECAB 321 (1991).

7

See Robert Broome, 55 ECAB 339 (2004).

8

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

5

opinion on causal relationship between appellant’s right hand sprain and the November 1, 2010
employment incident.9
In medical reports dated November 2, 2010 to February 24, 2011, Dr. Hicks reported that
appellant was in a forklift accident at work on November 1, 2010. He diagnosed cervical sprain,
thoracic sprain, lumbar sprain, trapezial sprain, joint effusion, hip contusion, sacroilitis inflamed
joint tissue, shoulder sprain, upper arm sprain, sacroiliac sprain and left lateral thigh dysfunction
pain. Dr. Hicks opined that appellant’s cervical, trapezial, thoracic, bilateral shoulder, lumbar
and left lateral thigh dysfunction pain was more likely than not directly and solely related to
(caused by) the November 1, 2010 work incident as reported and had worsened since that date.
He stated that appellant’s injuries were related to the November 1, 2010 employment incident
because the onset of complaints started at work on that date, were consistent with the work duties
appellant performed and were consistent with the medical diagnoses in the medical records
submitted. Further, appellant did not have prior complaints leading to the injuries in question
before the work-related incident and did not engage in other physical activities that could
account for the symptoms that commenced on November 1, 2010. Dr. Hicks also stated that his
opinion was based on his assessment of the history of injury given by appellant, the actual
complaints, physical examination and findings, the mechanical mechanism of injury and the
work required physical activities being performed at the time the injury was sustained. He then
noted that appellant sustained injuries on February 2, 2010 which were traumatic in nature and
commenced acutely on November 1, 2010 when completing his work required physical
activities.
The Board finds that the opinion of Dr. Hicks is not well rationalized. Dr. Hicks provides
a multitude of diagnoses but fails to identify how the November 1, 2010 employment incident
contributed to appellant’s injuries. While he noted that appellant was in a forklift accident on
November 1, 2010, it is unclear how this accident would cause appellant’s injuries to occur.
Dr. Hicks stated that his opinion was based on a number of factors including that appellant’s
complaints started on that work date, were consistent with his work duties, were consistent with
the medical diagnoses in the medical records submitted, there were no prior complaints leading
to the injuries in question before the work-related incident and that appellant did not engage in
other physical activities that could account for the symptoms that commenced on
November 1, 2010. Despite stating why he believed that appellant’s injuries were related to the
November 1, 2010 employment incident, he did not state how the mechanism of injury would
occur from a forklift accident. Dr. Hicks failed to explain any details regarding the forklift
accident which he attributes to appellant’s cervical sprain, thoracic sprain, lumbar sprain,
trapezial sprain, joint effusion, hip contusion, sacroilitis inflamed joint tissue, shoulder sprain,
upper arm sprain, sacroiliac sprain and left lateral thigh dysfunction pain. Further, he stated that
his opinion on causal relationship was based on the medical diagnoses in the medical records
submitted but failed to state what diagnoses or medical records he was referring to.
Moreover, Dr. Hicks indicated that appellant sustained a traumatic injury on February 2,
2010 which commenced acutely on November 1, 2010. He failed to provide any details
9

Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

6

regarding appellant’s medical history or note what the incident and injury was from the
February 2, 2010 incident. It is unclear if the diagnoses Dr. Hicks provided are a result of
preexisting conditions from the February 2, 2010 traumatic injury or if it was caused or
aggravated by the November 1, 2010 employment incident. Medical reports without adequate
rationale on causal relationship are of diminished probative value and do not meet an employee’s
burden of proof.10 The opinion of a physician supporting causal relationship must rest on a
complete factual and medical background supported by affirmative evidence, address the specific
factual and medical evidence of record and provide medical rationale explaining the relationship
between the diagnosed condition and the established incident or factor of employment.11
Without medical reasoning explaining how November 1, 2010 employment incident caused or
contributed to his injuries, Dr. Hicks’ reports are insufficient to meet appellant’s burden of
proof.12
The remaining medical evidence of record is also insufficient to establish appellant’s
claim. Dr. Ibanez’s November 1, 2010 diagnostic report noted that appellant’s MRI scan showed
unremarkable findings of the cervical spine, thoracic spine, lumbosacral spine. Dr. Naples
November 1, 2010 x-ray of the right hand revealed that the bones were intact with no
malalignment. Dr. Kern’s December 3, 2010 diagnostic report identified ulnar subluxation of the
extensor carpi ulnaris tendon of the right hand. Dr. Ibanez and Dr. Naples reports provide no
diagnosis and unremarkable findings. While Dr. Kern provides a diagnosis for appellant’s right
hand, he fails to state any opinion on causal relationship.13 Thus, the reports are of limited
probative value.
In the instant case, the record lacks rationalized medical evidence establishing a causal
relationship between the November 1, 2010 employment incident and appellant’s injuries. Thus,
appellant has failed to meet his burden of proof.
The Board notes that appellant submitted medical evidence to the Board with his appeal
request. The Board’s review of a case is limited to evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by
the Board for the first time on appeal.14 Appellant may submit additional evidence, together with
a written request for reconsideration, to OWCP within one year of the Board’s merit decision,
pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.

10

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

11

See Lee R. Haywood, 48 ECAB 145 (1996).

12

C.B., Docket No. 08-1583 (issued December 9, 2008).

13

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

14

20 C.F.R. § 501.2(c)(1)

7

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his back,
arm, neck, hand, shoulder and leg injuries are causally related to the November 1, 2010
employment incident, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the September 23, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

